Citation Nr: 0937027	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-28 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a closed head injury with headaches and 
hemiparesis.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Cleveland, Ohio, dated in January 2002 and issued in April 
2002, which granted service connection for headaches, 
residual from a closed head injury, and assigned a 
noncompensable (0 percent) initial evaluation, effective from 
November 2, 2000.  Notably, in a prior rating decision, dated 
in June 2001 and issued in July 2001, the Veteran was 
service-connected for status-post closed head injury with 
organic brain syndrome and headaches, for which he was 
assigned a 10 percent rating, effective from November 2, 
2000.  In a December 2002 rating decision, the RO determined 
that the assignment of a separate noncompensable (0 percent) 
evaluation for headaches under diagnostic code 8100 was 
erroneous as the condition had previously been evaluated as 
10 percent disabling.  

Of preliminary importance, during the course of his appeal, 
the Veteran was afforded a Decision Review Officer (DRO) 
hearing at the Cleveland, Ohio RO in March 2003.  In a 
supplemental statement of the case (SSOC), issued in June 
2004, the headache disorder was increased to 30 percent, 
effective from November 2, 2000.  The Veteran filed his 
current claim for an increase in February 2005.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2007.  This matter was most recently before the 
Board in October 2007, when the case was remanded to the VA 
RO in Cleveland, Ohio via the Appeals Management Center 
(AMC), in Washington, D.C.  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include obtaining a VA examination.  The Board notes that 
the RO complied with all requested development actions 
ordered in the Board's October 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  An SSOC, dated in June 
2009 and issued in August 2009, continued and confirmed the 
previous evaluation.  

Of preliminary importance, because the claim for a higher 
initial rating for the Veteran's service-connected residuals 
of a closed head injury with headaches and hemiparesis 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's residuals of a closed head injury with 
headaches and hemiparesis are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
residuals of a closed head injury with headaches and 
hemiparesis have been met for the entire period of this 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.120, 4.124a, 
Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In view of the Board's favorable disposition of the claim on 
appeal, which includes a full grant of the benefit sought on 
appeal, resulting in the receipt of the maximum schedular 
evaluation under the applicable code, for the entire period 
of this appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  





Specific Legal Criteria

The provisions of 38 C.F.R. § 4.120, which provide guidance 
in rating neurological conditions and convulsive disorders, 
requires that, with regard to evaluations by comparison, 
disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence refer to the appropriate schedule.  
38 C.F.R. § 4.120 (2008).  

The current version of the General Rating Formula for 
Miscellaneous Diseases, 38 C.F.R. §  4.124a, provides as 
follows:

Diagnostic Code 8100 provides: 

Migraine:

50%	With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;  

30%	With characteristic prostrating attacks occurring 
on an average once a month over last several 
months;  

38 C.F.R. § 4.124a, DC 8100 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent for his residuals of a 
closed head injury with headaches and hemiparesis.  He 
essentially claims that this disability is more severe than 
is contemplated by the current rating, and describes symptoms 
of headaches, mainly in the right eye and frontal areas 
bilaterally, resulting in throbbing, pounding pain, light-
sensitivity, nausea, vomiting, memory problems, blurred 
vision, and various psychiatric disorders, for which he has 
been prescribed numerous pharmaceuticals, and which inhibits 
his ability to maintain long-term, gainful employment.  These 
assertions are supported by oral testimony provided by the 
Veteran and his representative in his March 2003 and June 
2007 hearings, along with written statements by the Veteran, 
his friends, his family, his former employer, and his 
representative, which corroborate his reported 
symptomatology.  

The Board notes that a rating decision, dated in August 2009, 
granted service connection for depressive disorder, evaluated 
as 30 percent disabling, effective from September 2, 2008.  

Notably, service treatment records, dated in January 1987, 
reveal treatment for a closed head injury with secondary 
mild, chronic, resolving subdural, and with secondary organic 
brain syndrome following a motor vehicle accident in December 
1986.  

VA and private treatment records, dated from January 1996 to 
September 2008, reflect ongoing treatment for migraine 
headaches, the residuals of a closed head injury to include 
left hemiparesis, and for depressive disorder to include a 
suicide attempt.  Specifically, a March 2005 VA treatment 
record includes a request for a consult due to the Veteran's 
reports that he was having difficulty maintaining work 
secondary to coordination difficulties and questionable 
decision-making skills, and not just migraines.  Moreover, a 
March 2006 VA neurology outpatient clinic note reflects 
findings of atypical headaches that do not meet the criteria 
for migraines, and that have a very strong psychological 
component.  Additionally, treatment records consistently show 
that since leaving service, the Veteran has had an erratic 
employment history, and has undergone vocational 
rehabilitation.  Most recently, VA treatment records in May 
and July 2008 show that the Veteran reported partial self-
employment, that he resides with his mother, and that he was 
diagnosed with chronic migraines, decreased vision, and major 
depressive disorder, for which he is being treated with 
medications that sedate him.  

In conjunction with the current appeal, the Veteran underwent 
several VA neurology examinations, dated in August 2001, May 
2003, April 2004, July 2005, and September 2008.  In his 
August 2001 exam, the Veteran reported experiencing severe 
headaches 2 to 3 times per week, described as a 7 or 8 on a 
scale of 1 to 10 that were unimproved by any treatment.  The 
May 2003 examiner noted that the Veteran was currently 
suffering from headaches which were, by history, most 
compatible with a mixture of severe tensional headaches and 
posttraumatic migraines.  

During his April 2004 examination, the Veteran reported slow 
improvement of his symptoms since service, but that he still 
experienced throbbing bitemporal headaches since the original 
injury that radiated to his forehead and have a frequency of 
2 to 3 times per week, lasting 1 to 4 days, that were 
unaffected by medication.  He was diagnosed with status-post 
closed head trauma, status-post right subdural hematoma 
secondary to head trauma, residual mild left hemiparesis 
secondary to the right subdural hematoma, and depression by 
history.  The examiner opined that the Veteran recovered 
almost fully from major closed head trauma, that initial CT 
scans showed left frontal contusion, but that the 2-week 
follow-up scan was normal except for surgical drainage by the 
later date, and that there was no residual evidence of an 
organic brain syndrome.  An accompanying VA MRI report 
revealed normal findings, and an addendum included the 
opinion that the Veteran's headaches were non-prostrating and 
had little or no effect on his work performance.  The 
examiner noted that, in the past 5 weeks, headaches were 
troublesome at work on only 2 occasions.  

The July 2005 VA examination report reflects findings that 
the Veteran's chronic tension headaches showed improvement, 
with regard to frequency, since being placed on medication 
several months ago.  However, acute exacerbations still 
occurred frequently and were poorly controlled using 
currently recommended analgesics.  The examiner noted that 
the headaches appeared to hamper his ability to interact with 
his children and prevented him from functioning to his 
fullest capacity at home.  The examiner indicated that the 
Veteran also suffered from chronic stable residua of the 
right hemispheric damage secondary to the motor vehicle 
accident, remotes with mild left arm and left leg weakness 
and dysarthria which he felt might be an obstacle in being 
able to find a job.  

On VA examination in September 2008, the Veteran's mental 
status was intact.  Neurological examination showed intact 
cognition and memory, with mild difficulty with executive 
functioning that, in a setting of intact memory and 
cognition, is likely due to depression.  It was noted that 
the Veteran currently worked as a cab driver for an Amish 
colony.  The examiner opined that it was more likely than not 
that the Veteran's mild left side dysmetria and borderline 
cerebral atrophy was due to his in-service head injury.  The 
Veteran was diagnosed with status-post remote closed head 
injury with mild traumatic brain injury, tension-type post-
concussion headaches, and depression.  

In the opinion of the Board, taking into account the nature 
of the original injury, the findings reported on the various 
VA examinations, and in consideration of the testimony 
provided by the Veteran at his hearings in March 2003 and 
June 2007, the Veteran's symptomatology appears to more 
closely resemble that of the criteria for a 50 percent 
evaluation. In this regard, it is noted that the Veteran's 
headache disability has been shown to be correlated to his 
employment difficulties, which has been productive of severe 
economic inadaptability.  Consequently, residuals of a closed 
head injury with headaches and hemiparesis warrant a 50 
percent rating for the entire period of this appeal.  

The Veteran has submitted no evidence showing that his 
residuals of a closed head injury with headaches and 
hemiparesis has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  In this regard, the Board notes that as of his 
September 2008 VA examination, the Veteran reported being 
currently employed as a cab driver.  Also, there is no 
indication that this disorder has necessitated any periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his residuals 
of a closed head injury with headaches and hemiparesis.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that, although the Veteran has been diagnosed with 
personality change due to traumatic brain injury and 
depressive disorder, as noted above, he has already been 
service-connected and assigned a separate evaluation for his 
depressive disorder.  

For all the foregoing reasons, the claim on appeal is granted 
to the extent indicated.  In reaching this conclusion, the 
Board has resolved all doubt in the Veteran's favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. at 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  


		ORDER

Entitlement to an initial evaluation of 50 percent for 
residuals of a closed head injury with headaches and 
hemiparesis is granted for the entire period of this appeal, 
subject to the law and regulations governing the payment of 
monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


